Case 2:20-cv-01257-DMG-KS Document 41 Filed 09/07/21 Page 1 of 1 Page ID #:710




 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT

 7                            CENTRAL DISTRICT OF CALIFORNIA
 8
     LAURIE MATEYKO,                               Case No.: CV 20-1257-DMG (KSx)
 9
                                                   ORDER ON JOINT STIPULATION
10               Plaintiff,                        FOR DISMISSAL OF ACTION WITH
                                                   PREJUDICE [40]
11
                 vs.
12
13   COUNTY OF SANTA BARBARA, et al.,
14               Defendants.
15
16
17         The Court, having reviewed and approved the Joint Stipulation for Dismissal with
18   Prejudice by and between Plaintiff Laurie Mateyko and Defendants County Of Santa
19   Barbara, Sergeant Sandy Frausto, Deputy Justin Oropeza, Deputy Joseph Parker and
20   Deputy Patrick Hayes, and good cause appearing,
21         IT IS HEREBY ORDERED THAT the Stipulation to Dismiss between Plaintiff
22   Laurie Mateyko and Defendants County of Santa Barbara, Sergeant Sandy Frausto,
23   Deputy Justin Oropeza, Deputy Joseph Parker and Deputy Patrick Hayes is APPROVED
24   and the above-captioned action and all parties are dismissed with prejudice. Plaintiff and
25   Defendants shall bear their own costs, expenses, and fees.
26
27   DATED: September 7, 2021                     ________________________________
                                                  DOLLY M. GEE
28
                                                  UNITED STATES DISTRICT JUDGE

                                                 -1-
